Case 1:17-cv-02041-RJL Document 76 Filed 04/06/20 Page 1of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I L E BD
panne enon een enenenenennnnenaanuunnnnaneensneenennnennee x
MIKHAIL FRIDMAN, PETR AVEN, APR -6 2020
and GERMS ixkliN, Clerk, U.S. District & Bankruptey
Courts for the District of Columbia
Plaintiffs,
-V- : Case 1:17-CV-02041 (RJL)

BEAN LLC (A/K/A FUSION GPS) and
GLENN SIMPSON,

Defendants.

CONSENT ORDER TO MODIFY THE SCHEDULING ORDER
1. WHEREAS the Parties filed an Amended Joint Case Management Report on
September 4, 2019 (Dkt. 64).
2. WHEREAS the Amended Joint Case Management Report proposed, in relevant
part, the following discovery schedule:

The parties shall complete document production by January 6, 2020.
The parties shall serve requests for admission by February 21, 2020.

3, WHEREAS the Court adopted the Parties’ proposed discovery deadlines in its
September 11, 2019 Scheduling Order (Dkt. 65), including the deadlines for completion of party
document discovery and service of initial document requests and interrogatories and answers to
interrogatories and written responses and objections to document requests.

4, WHEREAS, the Parties agreed to serve initial document requests and
interrogatories by October 11, 2019, and answers and objections to interrogatories and written

responses and objections to initial document requests within thirty (30) days of service (i.e., by

November 11, 2019); the Parties filed a Consent Order to Modify the Scheduling Order (Dkt.
Case 1:17-cv-02041-RJL Document 76 Filed 04/06/20 Page 2 of 3

68); and the Court, in a Minute Order dated November 5, 2019, modified the Scheduling Order
accordingly;

5. WHEREAS the Parties served extensive document requests and interrogatories in
October 2019, and responses and objections thereto in November 2019, in accordance with the
modified Scheduling Order;

6. WHEREAS the Parties filed a proposed Consent Order to Modify the Scheduling
Order (Dkt. 73), setting April 6, 2020 as the date by which the parties were to complete
document production, and setting May 27, 2020 as the date by which the parties were to serve
requests for admission, and the Court modified the Scheduling Order accordingly January 9,
2020 (Dkt. 74);

7. WHEREAS the Parties have conferred in good faith on several occasions to
attempt to resolve and narrow discovery issues arising from their respective responses and
objections to document requests and interrogatories, including by correspondence dated January
31, February 19, and March 12, 2020, and by telephone conferences of March 20 and 25, 2020,
and intend to continue to confer in good faith in an effort to resolve and narrow remaining issues
and disagreements so as to avoid the need for Court intervention;

8. WHEREAS the Parties respectfully submit that, in light of the foregoing, good
cause exists, pursuant to Federal Rule of Civil Procedure 16(b)(4), for the dates by which the
Parties must complete document production and serve requests for admission to be modified;

9. WHEREAS the Parties have agreed amongst themselves to a modification of the
dates in the Scheduling Order for the Parties’ completion of document production (currently
April 6, 2020) and for the Parties to serve requests for admission (currently May 27, 2020), and

now desire to amend the Scheduling Order so that it reflects the modified, mutually agreed dates.
Case 1:17-cv-02041-RJL Document 76 Filed 04/06/20 Page 3 of 3

NOW, THEREFORE, IT IS HEREBY ORDERED that:
The September 11, 2019 Scheduling Order, as modified, is revised as follows:
(1) Discovery shall proceed pursuant to the following schedule:
a. The parties shall complete document production by May 4, 2020.
b. The parties shall serve requests for admission by June 24, 2020.
(2) All other dates in the September 11, 2019 Scheduling Order, as modified, are

unaffected by this Order.

  
  

SO ORDERED

RICHARD J, LEON
United States District Judge
